





CITATION: Dobreff v. Davenport, 2011
      ONCA 90



DATE: 20110202



DOCKET: C52449



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., MacPherson and Cronk JJ.A.



BETWEEN



Peter Dobreff



Appellant



and



Paul Davenport, Roma Harris, Alan Weedon, Dimitre
          Karamanev, Stephen Jarrett, Theresa Morrissey, Elgin Austen, Ryan Craig,
          Cyril Murphy, Joanna Blom, Murray Faulkner, Bradley Duncan, Robert Kerr,
          University of Western Ontario, London Police Services Board



Respondents

AND BETWEEN

Peter
          Dobreff

Appellant

and

Constables
          Richard Veerman, Amanda Van Doren, Sergeant Wood from London Police Service
          and London Police Services

Respondents

AND BETWEEN

Peter
          Dobreff

Appellant

and

Paul
          Morrissey, Paul Sprague and Siskinds LLP

Respondents



No one appearing, for the appellant



M. Paul Morrissey, for the respondents

S. Peters for the Public Guardian and Trustee



Heard:  January 28, 2011



On appeal from the order of Justice John F. McGarry of the Superior
          Court of Justice dated July 12, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellants request for an adjournment of the appeal is dismissed. 
    The appellant was given ample notice of the date of the appeal and the
    opportunity to participate by audio or video conference.  He did not appear or
    call in.

[2]

The appeal is dismissed as moot.  The respondents counsel informed the
    court that the appellant has filed a fourth statement of claim that conforms
    with the order under appeal.  The respondents have filed a statement of defence
    and are prepared to proceed on the basis of the pleadings.

[3]

The appellant shall pay the respondents costs of the appeal fixed in
    the amount of $6,600, inclusive of disbursements and applicable taxes.


